DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 11/17/2021 has been entered.  Claims 1 and 3-14 remain pending in the application.  Claims 10-14 remain withdrawn from consideration.
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and drawings.
The previous 35 USC 112(b) rejections of Claims 1 and 3-9 are withdrawn in light of Applicant’s amendment to Claims 1, 3, 5 and 7.  See Examiner’s amendment below for reasons for withdrawal with respect to Claim 4. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Park on 04/08/2021.

The application has been amended as follows: 
In the Claims:
In Claim 1, lines 8-9, “generator driven by a magnetic field” has been deleted and --generator;-- substituted therefore.
In Claim 1, line 10, “a magnetic field” has been deleted and --magnetic fields-- substituted therefore.
In Claim 1, line 12, “a bearing module,” has been deleted and --a bearing module, the power generator-- substituted therefore.
In Claim 1, line 15, “and disposed” has been deleted and --and the power generator being disposed-- substituted therefore.
In Claim 1, line 16, “frame, the front side” has been deleted and --frame, a front side-- substituted therefore.
In Claim 1, line 19, “and disposed” has been deleted and --and the front driver module being disposed-- substituted therefore.
In Claim 1, line 20, “a front side” has been deleted and --the front side-- substituted therefore.
In Claim 1, line 23, “permanent magnets of the front rotor” has been deleted and --permanent magnets included in the front rotor-- substituted therefore.
In Claim 1, line 25, “the permanent magnets of” has been deleted and --and permanent magnets included in-- substituted therefore.

In Claim 1, line 36, “frame, space” has been deleted and --frame, and spaced-- substituted therefore.
In Claim 1, line 37, “gap, fixed” has been deleted and --gap, the front and rear rotors being fixed-- substituted therefore.
In Claim 1, line 39, “rear gap and the predetermined front” has been deleted.
In Claim 1, line 41, “direction;” has been deleted and --direction of the frame;-- substituted therefore.
In Claim 1, line 42, “a predetermined” has been deleted and  --the predetermined-- substituted therefore.

In Claim 3, line 2, “of 4 or more” has been deleted.
In Claim 3, line 2, “of 2 or more” has been deleted.
In Claim 3, line 3, “in inner surfaces of the front and rear side” has been deleted and --in an inner surface of the front and the rear side of the frame-- substituted therefore.
Claim 3, line 5, “the axis of a body formed into” has been deleted and --an axis of a body formed in-- substituted therefore.
Claim 3, line 6, “shape; has a mounting space of” has been deleted and --shape having a mounting space;-- substituted therefore.
Claim 3, line 9, “frame, and has” has been deleted and --frame; and the body having-- substituted therefore.

Claim 3, line 11, “thereof” has been deleted.

Claim 4, line 6, “type bearing, and oil lubrication type” has been deleted and --bearing, and oil lubrication-- substituted therefore.
Claim 4, line 7, “cooling type” has been deleted and --cooling-- substituted therefore.
In Claim 4, line 8, “a fixture” has been deleted and --the fixture-- substituted therefore.

In Claim 5, line 5, “of 2 or more” has been deleted.

In Claim 6, line 2, “of 4 or more” has been deleted.
In Claim 6, line 3, “in the permanent” has been deleted and --in permanent-- substituted therefore.
In Claim 6, line 4, “the reference” has been deleted and --a reference-- substituted therefore.
In Claim 6, line 4, “of 2 or more” has been deleted.

Claim 7, line 5, “of 4 or more” has been deleted.
Claim 7, line 5, “of 2 or more” has been deleted.

Claim 8, line 5, “of 4 or more” has been deleted.
Claim 8, line 5, “of 2 or more” has been deleted.

Claims 10-14 have been canceled.


Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record does not disclose of make obvious an air cooling apparatus comprising: an electric motor; an expander rotating by rotation power of the electric motor to expand air; an expander housing surrounding the expander; and a power transmission device interposed between the electric motor and the expander housing to transmit the rotation power to the expander, wherein the power transmission device comprises a power generator; and a front driver module and a rear driver module disposed at a front and a rear side of the power generator to form magnetic fields around a front rotor and a rear rotor of the power generator, the power generator being mounted with the expander on a shaft of a bearing module, the power generator being mounted with the rear driver module and the expander housing spaced apart from the rear rotor by a predetermined rear gap in an axial direction of a frame, a width of the rear gap disposed in a direction orthogonal to the rear rotor, and the power 
the front drive module being disposed in a direction orthogonal to the front rotor at the front side of the frame and being mounted on a shaft of the electric motor to receive the rotation power of the electric motor.
The closest art of record, WO2014123361, (hereafter Han, also published as US 10,323,567 which is used as the translation and citations) discloses most of the limitations of the Claim 1, however Han does not disclose or make obvious, the front drive module…being mounted on a shaft of an electric motor to receive the rotation power of the electric motor.  While, Han discloses an external feed to electric coils, such as (462 in Figure 10) of a fixing support 465, the fixing support 465 is non-rotating (Column 32, lines 20-29) and therefore Han does not disclose a front drive module…being mounted on a shaft of an electric motor to receive the rotation power of the electric motor.  To add an electric motor to Han, would alter the function of Han, namely forming “magnetic torque by interaction with the intake negative pressure” of an internal combustion engine (Column 33, lines 15-20) and would be based on hindsight reasoning.
With respect to Claims 3-9, their pendency on Claim 1 make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Response to Arguments
Applicant’s arguments, see Remarks, Page 19, lines 1-3, filed 11/17/2020, with respect to Claim 1 have been fully considered and are persuasive.  The rejections of Claims 1 and 3-9 have been withdrawn. 

In response to Applicant’s arguments, see Remarks, Page 17, lines 8-22, with respect to the 112(b) rejections of the term “driver module” have been fully considered and are persuasive.  The previous 112(b) rejection of the term “driver module” (e.g. in canceled Claim 2) is moot and the term is no longer considered unclear.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



Timothy P. Solak
/tps/
Art Unit 3746
03/30/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746